     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 1 of 17 Page ID #:2417



 1   LAW OFFICE OF BRIAN NOMI
     Brian Nomi, Esq. (CBN: 203059)
 2   Local Counsel
     215 E Daily Dr, Ste 28
 3   Camarillo, CA 93010
     Phone: 805-444-5960
 4   Fax: 805-357-5333
     Email: briannomi@yahoo.com
 5
     AYALA LAW, P.A.
 6   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 7   1390 Brickell Ave, Ste 335
     Miami, FL 33131
 8   Phone: 305-570-2208
     Fax: 305-503-7206
 9   Email: eayala@ayalalawpa.com
10   Attorneys for Agrícola Cuyuma SA and
     Corporación Agrícola Viñasol SAC
11
12                    UNITED STATES DISTRICT COURT FOR THE
13
                         CENTRAL DISTRICT OF CALIFORNIA

14
       Agrícola Cuyuma SA, and                          Case No. 2:17-cv-08220-DMG-SK
15     Corporación Agrícola Viñasol SAC,
                                                        PLAINTIFFS’ PROPOSED VERDICT
16                        Plaintiﬀs,                    FORMS
17     v.                                               Judge: Hon. Dolly M. Gee
18     Corona Seeds, Inc., and                          Final Pretrial Conference: March 31,
       Crites Seed, Inc.,                               2020
19
                          Defendants.                   Trial Date: April 28, 2020
20
21
                       PLAINTIFFS’ PROPOSED VERDICT FORMS
22
            Plaintiﬀs Agrícola Cuyuma SA and Corporación Agrícola Viñasol SAC submit
23
     these proposed verdict forms pursuant to Rule 49 of the Federal Rules of Civil Procedure
24
     and the Court’s order dated January 2, 2019.
25
     Dated: March 10, 2020
26
                                                    Respectfully submitted,
27
28
                                                    1

                                 PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 2 of 17 Page ID #:2418



 1                                                 By: /s/Eduardo A. Maura
 2
                                                   Eduardo A. Maura, Esq.
                                                   Fla. Bar No. 91303
 3                                                 Ayala Law, P.A.
 4                                                 1390 Brickell Ave, Ste 335
                                                   Miami, FL 33131
 5                                                 Phone: 305-570-2208
 6                                                 Fax: 305-503-7206
                                                   Email: eayala@ayalalawpa.com
 7                                                 Attorney for Plaintiﬀs Agrícola Cuyuma SA
 8                                                 & Corporación Agrícola Viñasol SAC

 9
                                 CERTIFICATE OF SERVICE
10
           I hereby certify that a true and correct copy of the foregoing was ﬁled on March 10,
11
     2020 with the Clerk of the Court using the CM/ECF Oﬃcial Court Electronic Document
12
     Filing System which will serve it on all counsel or parties of record listed on the attached
13
     Service List.
14
                                                   s/Eduardo A. Maura
15                                                 Eduardo A. Maura
16

17                                        SERVICE LIST

18   Agrícola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.
     U.S. District Court for the Central District of California: 2:17-cv-08220-DMG-SK
19
20     Bruce Alan Finck, Esq.                         Counsel for Defendant Corona Seeds,
21     Benton, Orr, Duval & Buckingham                Inc.
       39 North California Street
22     Ventura, California 93001
23     Phone: 800-350-8921 or 805-648511
       Fax: 805-648-7218
24     Email: bﬁnck@bentonorr.com
25
26
27
28
                                                  2

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 3 of 17 Page ID #:2419



 1     Peter C.L. Chen, Esq.                       Counsel for Defendant Corona Seeds,
 2     Horton Oberrecht Kirkpatrick & Martha       Inc.
       2 Park Plaza, #440
 3     Irvine, CA 92604
 4     Phone: 949-251-5100
       Fax: 949-251-5104
 5     Email: pchen@hortonﬁrm.com
 6
       Dale Dorfmeier, Esq.                        Counsel for Defendant Crites Seeds,
 7     6051 N. Fresno St., Ste. 110                Inc.
 8     Fresno, CA 93710
       Phone: 559-498-6522
 9     Fax: 559-498-6516
10     Email: ddorfmeier@pdmlegal.com

11     Rick Haruthunian Esq.                       Counsel for Defendant Crites Seeds,
12     Lisa Taylor, Esq.                           Inc.
       101 W. Broadway, Suite 2000
13     San Diego, CA 92101
14     Phone: 614-544-7210
       Email: rharuthunian@grsm.com
15     Email: ltaylor@grsm.com
16
       Brian Nomi, Esq.                            Local Co-Counsel for Plaintiﬀs
17     Law Oﬃce of Brian Nomi
18     215 E. Daily Drive, Suite 28
       Camarillo, CA 93010
19
       Phone: 805-444-5960
20     Fax: 805-357-3333
       Email: briannomi@yahoo.com
21
22
23
24
25
26
27
28
                                               3

                            PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 4 of 17 Page ID #:2420



 1                               TABLE OF CONTENTS
 2
          Number                      Title                      Source     Page
 3          1       Count I – Breach of Express Warranty      CACI VF-1206.   5
 4          2       Count III – Negligence                    CACI VF-400.    7
 5          3       Count V – Breach of Contract              CACI VF-300.    8
            4       Count VI – Strict Products Liability      CACI VF-1200.   9
 6
            5       Count VII – Negligence                    CACI VF-400.   10
 7          6       Count VIII – Breach of Express Warranty   CACI VF-1206. 11
 8          7       Count X – Negligence                      CACI VF-1204. 13
 9          8       Count XII – Breach of Contract            CACI VF-300.   14
            9       Count XIII – Strict Products Liability    CACI VF-1200. 15
10
            10      Count XIV – Negligence                    CACI VF-1204. 16
11          11      Damages                                   CACI VF-3920. 17
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                             4

                             PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 5 of 17 Page ID #:2421



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 1.
 2
                      COUNT I – BREACH OF EXPRESS WARRANTY
 3                                 (AVSA vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did Corona represent to AVSA by a statement that the Seeds had an 87%
           germination rate?
 7
 8         ___ Yes      ___ No

 9   If your answer to question 1 is yes, then answer question 2. If you answered no, stop
10   here, answer no further questions, and have the presiding juror sign and date this form.

11         2. Did the Seeds fail to perform as represented?
12
           ___ Yes      ___ No
13
14   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
     here, answer no further questions, and have the presiding juror sign and date this form.
15
16         3. Did AVSA take reasonable steps to notify Corona within a reasonable time that
           the Seeds were not as represented?
17
18         ___ Yes      ___ No

19   If your answer to question 3 is yes, then answer question 4. If you answered no, stop
20   here, answer no further questions, and have the presiding juror sign and date this form.
21         4. Was the failure of the Seeds to perform as represented a substantial factor in
22         causing harm to AVSA?
23         ___ Yes      ___ No
24
25   Signed:      ____________________
26                Presiding Juror
27   Dated:       ____________________
28
                                                  5

                               PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 6 of 17 Page ID #:2422



 1
 2
     After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
 3
 4   Authority: CACI VF-1206.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                  6

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 7 of 17 Page ID #:2423



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 2.
 2
                                  COUNT III – NEGLIGENCE
 3                                    (AVSA vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Was Corona negligent?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Was Corona’s negligence a substantial factor in causing harm to AVSA?
11
12         ___ Yes      ___ No

13
14   Signed:      ____________________
                  Presiding Juror
15
16   Dated:       ____________________

17   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
18   your verdict in the courtroom.

19   Authority: CACI VF-400.
20
21
22
23
24
25
26
27
28
                                                  7

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 8 of 17 Page ID #:2424



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 3.
 2
                            COUNT V – BREACH OF CONTRACT
 3                                  (AVSA vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did AVSA and Corona enter into a contract?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Did Corona fail to do something that the contract required it to do?
11
12         ___ Yes      ___ No

13   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
14   here, answer no further questions, and have the presiding juror sign and date this form.

15         3. Was AVSA harmed by Corona’s breach of contract?
16
           ___ Yes      ___ No
17
18
     Signed:      ____________________
19                Presiding Juror
20
     Dated:       ____________________
21
22   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
23
24   Authority: CACI VF-300.
25
26
27
28
                                                  8

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 9 of 17 Page ID #:2425



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 4.
 2
                        COUNT VI – STRICT PRODUCTS LIABILITY
 3                                   (AVSA vs. Crites)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did Crites manufacture the Seeds?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Did the Seeds contain a manufacturing defect when they left Crites’ possession?
11
12         ___ Yes      ___ No

13   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
14   here, answer no further questions, and have the presiding juror sign and date this form.

15         3. Was the manufacturing defect a substantial factor in causing harm to AVSA?
16
           ___ Yes      ___ No
17
18
     Signed:      ____________________
19                Presiding Juror
20
     Dated:       ____________________
21
22   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
23
24   Authority: CACI VF-1200.
25
26
27
28
                                                  9

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 10 of 17 Page ID #:2426



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 5.
 2
                                  COUNT VII – NEGLIGENCE
 3                                    (AVSA vs. Crites)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Was Crites negligent?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Was Crites’ negligence a substantial factor in causing harm to AVSA?
11
12         ___ Yes      ___ No

13
14   Signed:      ____________________
                  Presiding Juror
15
16   Dated:       ____________________

17   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
18   your verdict in the courtroom.

19   Authority: CACI VF-400.
20
21
22
23
24
25
26
27
28
                                                  10

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 11 of 17 Page ID #:2427



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 6.
 2
                     COUNT VIII – BREACH OF EXPRESS WARRANTY
 3                                 (Cuyuma vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did Corona represent to Cuyuma by a statement that the Seeds had an 87%
           germination rate?
 7
 8         ___ Yes      ___ No

 9   If your answer to question 1 is yes, then answer question 2. If you answered no, stop
10   here, answer no further questions, and have the presiding juror sign and date this form.

11         2. Did the Seeds fail to perform as represented?
12
           ___ Yes      ___ No
13
14   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
     here, answer no further questions, and have the presiding juror sign and date this form.
15
16         3. Did Cuyuma take reasonable steps to notify Corona within a reasonable time
           that the Seeds were not as represented?
17
18         ___ Yes      ___ No

19   If your answer to question 3 is yes, then answer question 4. If you answered no, stop
20   here, answer no further questions, and have the presiding juror sign and date this form.
21         4. Was the failure of the Seeds to perform as represented a substantial factor in
22         causing harm to Cuyuma?
23         ___ Yes      ___ No
24
25   Signed:      ____________________
26                Presiding Juror
27   Dated:       ____________________
28
                                                 11

                               PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 12 of 17 Page ID #:2428



 1
 2
     After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
 3
 4   Authority: CACI VF-1206.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                  12

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 13 of 17 Page ID #:2429



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 7.
 2
                                   COUNT X – NEGLIGENCE
 3                                    (Cuyuma vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Was Corona negligent?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Was Corona’s negligence a substantial factor in causing harm to Cuyuma?
11
12         ___ Yes      ___ No

13
14   Signed:      ____________________
                  Presiding Juror
15
16   Dated:       ____________________

17   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
18   your verdict in the courtroom.

19   Authority: CACI VF-400.
20
21
22
23
24
25
26
27
28
                                                  13

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 14 of 17 Page ID #:2430



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 8.
 2
                           COUNT XII – BREACH OF CONTRACT
 3                                 (Cuyuma vs. Corona)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did Cuyuma and Corona enter into a contract?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Did Corona fail to do something that the contract required it to do?
11
12         ___ Yes      ___ No

13   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
14   here, answer no further questions, and have the presiding juror sign and date this form.

15         3. Was Cuyuma harmed by Corona’s breach of contract?
16
           ___ Yes      ___ No
17
18
     Signed:      ____________________
19                Presiding Juror
20
     Dated:       ____________________
21
22   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
23
24   Authority: CACI VF-300.
25
26
27
28
                                                  14

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 15 of 17 Page ID #:2431



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 9.
 2
                       COUNT XIII – STRICT PRODUCTS LIABILITY
 3                                  (Cuyuma vs. Crites)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Did Crites manufacture the Seeds?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Did the Seeds contain a manufacturing defect when they left Crites’ possession?
11
12         ___ Yes      ___ No

13   If your answer to question 2 is yes, then answer question 3. If you answered no, stop
14   here, answer no further questions, and have the presiding juror sign and date this form.

15         3. Was the manufacturing defect a substantial factor in causing harm to Cuyuma?
16
           ___ Yes      ___ No
17
18
     Signed:      ____________________
19                Presiding Juror
20
     Dated:       ____________________
21
22   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
     your verdict in the courtroom.
23
24   Authority: CACI VF-1200.
25
26
27
28
                                                  15

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 16 of 17 Page ID #:2432



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 10.
 2
                                 COUNT XIV – NEGLIGENCE
 3                                   (Cuyuma vs. Crites)
 4
     We answer the questions submitted to us as follows:
 5
 6         1. Was Crites negligent?

 7         ___ Yes      ___ No
 8
     If your answer to question 1 is yes, then answer question 2. If you answered no, stop
 9   here, answer no further questions, and have the presiding juror sign and date this form.
10
           2. Was Crites’ negligence a substantial factor in causing harm to Cuyuma?
11
12         ___ Yes      ___ No

13
14   Signed:      ____________________
                  Presiding Juror
15
16   Dated:       ____________________

17   After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
18   your verdict in the courtroom.

19   Authority: CACI VF-400.
20
21
22
23
24
25
26
27
28
                                                  16

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
     Case 2:17-cv-08220-DMG-SK Document 102 Filed 03/10/20 Page 17 of 17 Page ID #:2433



 1                   PLAINTIFFS’ PROPOSED VERDICT FORM NO. 11.
 2
                                            DAMAGES
 3
 4   We answer the questions submitted to us as follows:

 5         1. What are AVSA’s damages?
 6
              Lost proﬁts          $ __________
 7
 8            Prejudgment interest $ __________

 9                 TOTAL           $ __________
10
11         2. What are Cuyuma’s damages?
12
              Lost proﬁts          $ __________
13
14            Prejudgment interest $ __________

15                 TOTAL           $ __________
16

17   Signed:       ____________________
18                 Presiding Juror

19   Dated:        ____________________
20
     After all verdict forms have been signed, notify the bailiﬀ that you are ready to present
21   your verdict in the courtroom.
22
     Authority: CACI VF- 3920.
23
24
25
26
27
28
                                                  17

                                PLAINTIFFS’ PROPOSED VERDICT FORMS
